Citation Nr: 0636031	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for glaucoma for 
accrued benefits purposes.  

2.  Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had recognized guerilla service in May 1943, and 
from November 1943 to November 1945, and active duty service 
from December 1945 to December 1948.  He died in October 
2003.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, dated in August 2002, and 
October 2002, which denied the above claims.


FINDINGS OF FACT

1.  The veteran died in October 2003, at the age of 78.  
According to the death certificate, the cause of his death 
was cerebrovascular accident thromboids, right MCA (middle 
cerebral artery).

2.  At the time of the veteran's death, service connection 
was in effect for malaria, evaluated as 0 percent disabling 
(noncompensable).

3.  The veteran's glaucoma was not related to his service, or 
a service-connected disability.  

4.  No periodic monetary benefits were due and payable at the 
time of the veteran's death.

5.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.
CONCLUSIONS OF LAW

1.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2006).

2.  The criteria for entitlement to burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The appellant argues that she is entitled to accrued benefits 
based on the veteran's claim for service connection for 
glaucoma, which was pending at the time of his death.  She 
argues that the veteran's glaucoma was related to the malaria 
for which he was treated during service.  The veteran's son 
has also submitted statements in support of the claim.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

The veteran died in October 2003.  According to the death 
certificate, the cause of his death was cerebrovascular 
accident thromboids, right MCA (middle cerebral artery).  The 
antecedent cause of death was listed as "aspiration 
pneumonia," and DM (diabetes mellitus) poorly controlled.  
The underlying cause of death is listed as CRF (chronic renal 
failure) secondary to diabetes mellitus neuropathy.  

At the time of the veteran's death in 2003, service 
connection was in effect for malaria, evaluated as 
noncompensable (0 percent disabling).

In February 2004, the appellant filed a claim for accrued 
benefits.  Her claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
The Board further notes that the evidence does not show that 
the veteran had periodic monetary benefits at the time of his 
death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  However, the veteran did have a claim 
pending at the time of his death.  Specifically, in December 
1999, the RO denied a claim for service connection for 
"glaucoma, both eyes."  The veteran appealed, however, 
before his claim could be adjudicated by the Board, he passed 
away.  In April 2004, the Board dismissed the claim for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20l.1302 (2006); Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

It is noted that effective October 10, 2006, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  See 71 Federal Register 52744 (Sep. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  The regulation 
conforms to Allen v. Brown, 7 Vet. App. 439 (1995).  Because 
the amended regulation conforms to Allen, the veteran has 
been adequately apprised of all applicable law and 
regulations and reasons and bases associated with his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran's service medical records show that he was 
treated for malaria on several occasions.  He was noted to 
have refractive error in 1948, and in September 1948 he was 
noted to have a pinguecula of the left eye that was noted to 
be "of no clinical significance" (two other September 1948 
reports indicates that the pinguecula was on his right eye, 
but contain no other relevant findings).  His separation 
examination report, dated in December 1948, notes that his 
corrected vision was 20/20, bilaterally, and that there were 
no eye abnormalities.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1948 and 2003.  This 
evidence shows the following: the veteran received eyeglasses 
in 1948; in 1950 he was treated for complaints that included 
poor vision, and he was noted to have myopia; an April 1950 
VA examination report notes that his corrected bilateral 
vision was 20/25; he was treated for poor vision on several 
occasions thereafter.  A 1999 report from Cecilia Santiago, 
M.D., shows that he was noted to have senile cataracts, OU 
(both eyes), and glaucoma OU.  A June 2001 report from F. S. 
Lagunilla, M.D., notes that the veteran had undergone eye 
surgery, and that there were indications of diabetic 
retinopathy.  

A VA examination report, dated in July 2001, contains 
diagnoses of absolute glaucoma, OU, and senile immature 
cataract, OU.  The examiner stated, "The cataracts of this 
patient developed most likely at the age of senility 
therefore after his term of service.  The glaucoma condition, 
being a chronic disease, may have had its onset during part 
of his service years."  

In January 2003, VA requested an independent medical expert's 
("IME") opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2006).  

In March 2003, an IME opinion was obtained from R. W. Dunphy, 
O.D.  Dr. Dunphy provided a summary of the veteran's relevant 
medical history, and noted that his blurred vision during 
service was consistent with myopia.  He further attributed 
the veteran's cataracts to his myopia, and concluded that the 
veteran's glaucoma was not related to the malaria he was 
treated for during service.  He explained that the veteran 
had primary open angle glaucoma, and that, "Glaucoma 
attributable to malaria would most likely be of uveitic 
etiology and there is no available evidence to argue for 
chronic/recurrent uveitis in this case."  He indicated that 
the fact that the veteran had corrected vision of 20/25 OU in 
1950 (two years after separation from service) "argues 
convincingly" against an etiological relationship between 
the veteran's malaria and glaucoma.  He concluded that the 
veteran's glaucoma most likely developed subsequent to the 
veteran's service, and was unrelated to his malaria, and 
that, "It is my opinion that the patient's vision loss is a 
consequence of several progressive age-related factors with 
onset subsequent to military service."  

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he wore glasses, but do 
not show treatment for, or a diagnosis of, glaucoma.  In this 
regard, to the extent that the veteran may have defective 
visual acuity, congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2006); see also 
Beno v. Principi, 3 Vet. App. 439 (1992).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.; see also VA Manual M21-1MR, Part VI, 
Subchapter III.iv.B.10.c, d.  Thus, the veteran's refractive 
error of the eyes may not be regarded as a disability for the 
purpose of awarding compensation benefits.  In addition, the 
earliest post-service diagnosis of glaucoma is dated in 1999.  
This evidence therefore comes approximately 50 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that the opinion of Dr. Dunphy is highly 
probative evidence against the claim.  Dr. Dunphy indicated 
that he had reviewed the veteran's claims file, he provided a 
summary of the veteran's medical history, and his opinion is 
accompanied by a rationalized explanation.  Although the 
Board has considered the opinion in the July 2001 VA 
examination report, this opinion is equivocal in its terms, 
it does not discuss the veteran's history of eye symptoms, 
and it is accompanied by only a minimal explanation.  
Specifically, the opinion notes that the veteran's glaucoma 
"may have had" its onset during service because glaucoma is 
"a chronic disease."  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the written testimony of the veteran 
(submitted in connection with his service connection claim), 
the appellant, and the veteran's son.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the appellant's 
claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Burial Benefits

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service-connected, burial benefits are payable if at the 
time of death: (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) 
(2006).  

When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605 (2006).

The term "VA facility" means (a) facilities over which the 
Secretary has direct jurisdiction; (b) Government facilities 
for which the Secretary contracts; and (c) public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701 (West 2002).

The term "compensation" means a monthly payment made by the 
Secretary (of VA) to a veteran because of service-connected 
disabilities, or to a surviving spouse, child or parent of a 
veteran because of the service-connected death of the veteran 
occurring before January 1, 1957.  38 U.S.C.A. § 101(13) 
(2006).

In August 2004, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death, and 
service connection is not in effect for the cause of the 
veteran's death.  At the time of the veteran's death service 
connection was in effect for malaria, evaluated as 
noncompensable.  The veteran's certificate of death indicates 
that he died at "JBLMGH."  Reports from JBLMGH (in fact, 
the Ricardo P. Rodriguez Memorial Hospital), dated in 2003, 
are associated with the claims file, and indicate that the 
veteran was admitted in October 2003 due to complaints of 
weakness in his upper and lower extremities.  The reports 
indicate that he passed away with final diagnoses of CVA 
(cerebrovascular accident) thrombosis, right, MCA, aspiration 
pneumonia, poorly controlled diabetes mellitus, and CRI 
(apparently this was a typographical error, and should have 
been "CRF" (chronic renal failure) (see certificate of 
death) secondary to diabetes mellitus neuropathy.

The Board has determined that the claim must be denied.  At 
the time of his death, service connection was in effect for 
malaria, evaluated as noncompensable.  Therefore, the veteran 
was not in receipt of pension or compensation.  See 38 
U.S.C.A. § 101(13).  Although he had a claim for service 
connection pending at the time of his death, in Part I of 
this decision the Board determined that this claim must be 
denied.  In other words, that there was not sufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death.  Finally, there is no 
evidence to show that the veteran passed away while properly 
hospitalized by VA (in a VA or non-VA facility).  Nor was he 
enroute while traveling under prior authorization and at VA 
expense to warrant burial benefits pursuant to 38 C.F.R. 
§ 3.1605.  

Based on the foregoing, the Board finds that there is no 
entitlement to a burial allowance under the provisions of 38 
C.F.R. § 3.1600(a), (b), (c) (2006).  Furthermore, because 
there is no entitlement to burial allowance, and the other 
requirements for a plot or internment allowance have not been 
met, there is no entitlement to that benefit.  See 38 C.F.R. 
§ 3.1600(f) (2006).  In sum, none of the conditions provided 
by law and regulation which would permit payment of burial 
benefits have been met and, accordingly, the current appeal 
must be denied.


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

As an initial matter, with regard to the claim for burial 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to all 
cases.  Wensch v. Principi, 15 Vet. App. 362 (2001) (citing 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)).  In this case, the issue 
on appeal has been denied as a matter of law.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  See VAOPGCPREC 5-
2004, 69 Fed. Reg. 59,989 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, a remand for application of the 
VCAA is not required. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in March 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the appellant to 
provide additional evidence in support of her claims.  She 
was asked to identify all relevant evidence that she desired 
VA to attempt to obtain.  With respect to the timing of the 
notice, it complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letter did not provide the appellant with 
notice of the potential disability rating, or laws regarding 
an effective date, for any grant of service connection (for 
accrued benefits purposes).  However, as the claim has been 
denied, as discussed above, no disability rating or effective 
date will be assigned; and any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the claims file.  With regard to the claim for accrued 
benefits, an etiological opinion has been obtained.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Accrued benefits are denied.
  
Burial benefits are denied.


______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


